Citation Nr: 9918514	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  98-03 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depression.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The appellant had active military service from October 1957 
to June 1959.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which denied service 
connection for PTSD and major depressive disorder.

Additional evidentiary development is needed prior to 
appellate consideration of these claims.  Where a claimant 
has filed an application for benefits and VA has notice of 
the existence of evidence that may be sufficient to well-
ground her claim, VA has a duty to inform the appellant of 
the necessity to submit that evidence to complete her 
application for benefits.  See Graves v. Brown, 8 Vet. App. 
522, 525 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995); 
38 U.S.C.A. § 5103(a) (West 1991).  Accordingly, the 
following development should be completed.

First, the appellant reported receiving psychiatric treatment 
at the Nassau Mental Health Center in 1973, from Dr. Judice 
at the Browne-McHardy Clinic in 1972 and 1973, and from Dr. 
Paul Bagalman from 1978 until 1995.  The RO requested these 
records in May 1998.  No response was received from the 
Nassau Mental Health Center or Dr. Bagalman.  The request to 
the Browne-McHardy Clinic was returned by the United States 
Postal Service as undeliverable since that facility had moved 
years earlier.  The RO did not notify the appellant of the 
failure to obtain these treatment records.  The Board feels 
that another attempt should be made to obtain the records.  
The appellant should be requested to again fill out the 
necessary release forms with specific dates of treatment, so 
the RO can request such records.  If the RO is unable to 
obtain any of these records, it should inform the appellant 
so that she can submit such records herself.  

Second, the appellant's service medical records are not 
available from the National Personnel Records Center (NPRC).  
It is presumed that such records were destroyed in the fire 
at that facility in 1973.  In April 1997, the RO requested 
that the appellant complete National Archives Form 13055, so 
that a search of alternate sources could be conducted.  The 
appellant completed Form 13055 and submitted it to the RO in 
May 1997.  However, the RO did not forward this form to NPRC.  
The appellant indicated on this form and in her hearing 
testimony that she received treatment for her pregnancy at 
Camp Leroy Johnson in New Orleans between July 1959 and 
February 1960.  The RO should provide Form 13055 to NPRC and 
request that a search be made for any records for the 
appellant.  The RO should also contact Camp Leroy Johnson 
directly and attempt to obtain any of the appellant's 
treatment records from 1959-60. 

Third, it is unclear from the claims file whether additional 
VA treatment records exist for the appellant.  In response to 
the RO's request for all treatment records since 1973, the VA 
Medical Center (VAMC) noted that records had been retired to 
the Federal Records Center and these records would be 
forwarded when received.  In 1997, the RO asked the VAMC for 
the status of the request for retired records, but no 
response was received.  The VA Medical Center has not 
affirmatively indicated that no further records were 
available from the Federal Records Center.  It is necessary 
that they do so or provide the appellant's additional 
treatment records.  

Accordingly, while the Board regrets the delay, the case is 
REMANDED for the following:

1.  Contact the National Personnel 
Records Center (NPRC) and request that a 
special search be made in order to obtain 
any additional service medical or 
clinical records pertaining to the 
appellant.  Forward to NPRC the NA Form 
13055 received from the appellant in May 
1997.  Request that the NPRC search all 
applicable secondary sources for 
documentation of the treatment that the 
appellant reported receiving at Camp 
Leroy Johnson in New Orleans from 1959-60 
after her separation from service. 

2.  Request the appellant's medical and 
clinical records from Camp Leroy Johnson 
in New Orleans for treatment between July 
1959 and February 1960.  If the effort to 
obtain the records from this facility is 
unsuccessful, contact any additional 
referenced source and attempt to obtain 
the records.

3.  Request that the VA Medical Center in 
New Orleans provide any of the 
appellant's medical records for treatment 
since 1959.  If records have been retired 
to the Federal Records Center, as noted 
previously, all attempts must be made to 
obtain such records.  If no additional 
medical records are found, the VA Medical 
Center must indicate such.

4.  Request that the appellant complete 
the necessary releases for Nassau Mental 
Health Clinic and Dr. Paul Bagalman.  She 
must include all dates of treatment, so 
that the RO can request these records.  
If the RO is unable to obtain any of 
these records, tell the appellant of the 
negative results, so that she will have 
an opportunity to obtain and submit the 
records herself, in keeping with her 
responsibility to submit evidence in 
support of her claim.  38 C.F.R. 
§ 3.159(c) (1998).

5.  Inform the appellant that the Browne-
McHardy Clinic is no longer located at 
the address she provided, and the RO was 
therefore unable to obtain her treatment 
records.  Provide her an opportunity to 
obtain and submit these records herself, 
in keeping with her responsibility to 
submit evidence in support of her claim.  
38 C.F.R. § 3.159(c) (1998).

6.  Thereafter, readjudicate the 
appellant's claims for service connection 
for PTSD and for an acquired psychiatric 
disorder, to include major depression, 
with application of all appropriate laws 
and regulations and consideration of all 
the evidence of record.  If the benefit 
sought on appeal remains denied, provide 
the appellant a supplemental statement of 
the case, and allow an appropriate period 
of time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The appellant need 
take no further action until she is so informed; however, she 
is free to furnish additional evidence and argument to the RO 
while the case is in remand status.  Booth v. Brown, 8 Vet. 
App. 109, 112 (1995).  

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


